Citation Nr: 1542534	
Decision Date: 10/02/15    Archive Date: 10/13/15

DOCKET NO.  14-10 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Whether new and material evidence has been submitted in order to reopen a claim for entitlement to service connection for right wrist condition.

2.  Entitlement to service connection for right wrist condition.

3.  Entitlement to an initial rating in excess of 10 percent for service-connected residuals of left wrist fracture.


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from June 1965 to January 1968.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland, which reopened the Veteran's claim of service connection for a right wrist condition, but denied the claim on the merits.  Additionally, the RO granted service connection for residuals of a left wrist fracture and assigned a 10 percent rating, effective January 27, 2011, the date the Veteran's claim to reopen was received.  The Veteran's claim was subsequently transferred to the RO in Togus, Maine.

The Board notes that, regardless of any RO determination, the Board must address the question of whether new and material evidence to reopen the claim of entitlement to service connection for right wrist condition has been received because this matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of the claim can be considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Accordingly, the Board has characterized the appeal as encompassing both matters set forth on the title page.

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless files.  A review of the Virtual VA claims file reveals VA treatment records dated through February 6, 2014.  The remaining documents in Virtual VA and VBMS are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issues of service connection for a right wrist condition and entitlement to an initial rating in excess of 10 percent for service-connected residuals of a left wrist fracture are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a final decision decided in September 2005, the RO denied the Veteran's claim of entitlement to service connection for a right wrist condition.  The Veteran did not express timely disagreement with that decision or submit new and material evidence within one year, and the decision became final.

2.  Evidence added to the record since the final denial in September 2005 is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a right wrist condition.


CONCLUSIONS OF LAW

1.  The September 2005 rating decision that denied the Veteran's claim of entitlement to service connection for a right wrist condition is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 3.104, 20.302, 20.1103 (2015).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a right wrist condition.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for a right wrist condition is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, the Board defers consideration of the merits of the Veteran's claim pending additional development consistent with the VCAA.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  "To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury; (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Rating actions are final and binding based on the evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from the notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. § 3.160(d), 20.200, 20.201, 20.202, 20.302(a) (2015).

However, if new and material evidence is presented or secured, VA shall reopen and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2014).  "New and material evidence" is defined as evidence not previously submitted to the agency decision makers which is neither cumulative or redundant, which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what evidence is new and material, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's claim for a right wrist condition was denied in a September 2005 rating decision.  In that claim, the Veteran claimed service connection on a direct basis, as well as on a secondary basis, arguing that his right wrist condition developed as a result of his left wrist condition (which is now service connected).  The RO determined that the Veteran's post-service treatment records did not reflect a diagnosis of a right wrist condition, and there was no evidence linking a right wrist disorder to the Veteran's military service.  At the time of the September 2005 rating decision, the evidence of record included was the Veteran's service treatment records, post-service private treatment records, and the Veteran's lay statements made in connection with his claim.

The Veteran was notified of the decision and his appellate rights in September 2005.  However, he did not enter a notice of disagreement with that decision.  No further communication regarding his claim for a right wrist disorder was received until January 2011, when VA received his petition to reopen such claim.  Therefore, the September 2005 rating decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104, 20.302, 20.1103.

The Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the period.  However, with regard to the Veteran's claim for a right wrist disorder, such regulation is inapplicable as no new and material evidence was received prior to the expiration of the appeal period.  See Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).  In this regard, the Board notes that numerous private treatment records were associated with the claims file within one year following the September 2005 rating decision in connection with the Veteran's claim for service connection for colitis/irritable bowel syndrome and depression.  However, the only record pertinent to the Veteran's claim for service connection for a right wrist condition was an April 2005 private treatment record that was already of record at the time of the September 2005 rating decision.  Additionally, VA treatment records were subsequently associated with the record.  However, those records were not material to the Veteran's claim as none of the VA treatment records reflected a diagnosis of or treatment for a right wrist condition.  38 C.F.R. § 3.156(c) is also inapplicable, as the Veteran's service treatment records were of record when the September 2005 rating decision was issued.

Evidence added to the record since the September 2005 rating decision includes the Veteran's lay statements, VA treatment records, Social Security Administration (SSA) records, private treatment records, and a July 2011 VA examination.  The Veteran's VA treatment records and private treatment records clearly indicate ongoing treatment for a right wrist disorder, which has been diagnosed as carpal tunnel syndrome and a mild wrist strain.  Additionally, the July 2011 VA examination addresses the etiology of the Veteran's right wrist disorder.

The Board finds that such evidence is new because it was not before the RO at the time of the September 2005.  Furthermore, the Board finds that such evidence is material because, when considered with the previous evidence of record, this evidence relates to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for a right wrist condition, namely a diagnosed disability and its relationship to the Veteran's active military service.  Thus, the Board finds that the evidence submitted is both new and material, and that the Veteran's claim is reopened.




ORDER

The Veteran's claim of entitlement to service connection for a right wrist condition is reopened.


REMAND

The Board finds that a remand is necessary in order to ensure that there is a complete record upon which to decide the Veteran's claim for service connection for a right wrist disorder and his claim and an initial rating in excess of 10 percent for his service-connected residuals of left wrist fracture, so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).

With respect to the Veteran's claim for service connection for a right wrist condition, the Board finds that a remand is necessary to obtain an addendum opinion from the examiner who conducted the July 2011 VA examination.

Once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In addition, the probative value of a medical opinion is determined by whether the examiner was informed of sufficient facts upon which to base an opinion and whether the report contains data, conclusions, and a complete rationale in support thereof.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Veteran alleges that his right wrist condition is directly related to his military service.  Specifically, the Veteran claims that he injured his right wrist during the same fall in which he fractured his left wrist (for which he is now service connected).  The Board notes that the Veteran's service treatment records reflect that that injury occurred in November 1965.  Additionally, the Veteran's service treatment records reflect a complaint in October 1966 of pain following a fight that had occurred approximately two months prior, and a complaint in May 1967 of "popping" in his right wrist.  During that same visit, the Veteran reported a history of wrist dislocations.

In July 2011, the Veteran underwent a VA examination to address the nature and etiology of his right wrist condition.  The examiner diagnosed the Veteran with carpal tunnel syndrome and a right wrist strain.  During the examination, the Veteran stated that he injured his hand in the same fall that resulted in his fractured left wrist.  He stated that, although his treatment after the fall primarily focused on his left wrist fracture, he began to experience problems with his right wrist.  He stated that, following service, he experienced a "dull aching," and that he developed ganglion cysts several times over the volar surface of his wrist after his discharge.  The examiner also noted that the Veteran said that he injured his wrist in 2005 when he fell from the second rung of a ladder and landed on his outstretched right arm, causing a considerable increase in pain.  Finally, the examiner noted that in May 2010, the Veteran injured the ulnar aspect of his right finger.

After conducting an examination of the Veteran, the examiner opined that the Veteran's current right wrist disorder was less likely than not related to his military service.  The examiner noted that the Veteran's post-service treatment records were silent for any treatment or complaint of a right wrist condition until the injury in 2005 and 2010.  Instead, the examiner stated that the Veteran's right wrist condition was likely related to the injuries in 2005 and 2010.

The Board finds the examiner opinion inadequate for a number of reasons.  First, the Board notes that, in the Veteran's January 2012 notice of disagreement, the Veteran challenged the factual basis of the July 2011 VA examiner's opinion.  Specifically, the Veteran denied ever falling from a ladder.  Second, while there is a treatment note from April 2005 indicating that the Veteran reinjured his right wrist, that private treatment note specifically notes the Veteran's statement that he initially injured his right wrist during active military service.  Third, the Board notes that the Veteran's private treatment records discussing his 2010 injury do not reflect any complaints or treatment for the Veteran's wrist, only his fifth metacarpal and his hand.  In fact, the treatment note indicates that the Veteran's problems ceased at the base of the wrist.  Finally, although noted in the examination, the examiner failed to address the Veteran's lay statements concerning the onset and continuity of symptoms associated with his right wrist disorder, which he is competent to report, including his reports of developing ganglion cysts several times over the volar surface of his wrist following his discharge.  Instead, the examiner merely noted that the Veteran's post-service treatment records did not reflect treatment for a right wrist condition until 2005.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006) (while the lack of contemporaneous medical records may be a fact that the Board can consider and weigh against a claimant's lay evidence, the lack of such records does not, in and of itself, render lay statements not credible).

Therefore, the Board finds that an addendum opinion should be obtained from the July 2011 examiner to clarify the opinion.  The examiner's opinion must reflect consideration of the Veteran's lay statements regarding the onset and continuity of symptoms following his active duty service.

The Board stresses that any opinion obtained must be supported with adequate rationale upon which the Board can base its decision.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with analysis that the Board can consider and weigh against contrary opinions.").

With regard to the Veteran's claim for a higher rating, the Veteran underwent a VA examination in July 2011, more than four years ago.  Since that time, the evidence of record indicates a possible worsening of the Veteran's condition.  Specifically, the Veteran's private treatment records reflect ongoing complaints of a shooting pain in his hands.  Further private treatment records indicate a diagnosis of carpal tunnel syndrome, which may be a neurological manifestation of his service-connected residuals of left wrist fracture.

When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggerman v. Brown, 5 Vet. App. 281 (1993).  Not only is this last VA examination remote, but the Veteran's treatment records indicate that his condition may have worsened since the previous VA examination.

Given the foregoing, the Board finds that a more contemporaneous examination is needed to fully and fairly evaluate the Veteran's claim for a higher rating for his service-connected residuals of left wrist fracture.  Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).
 
Finally, given the time that will pass during the processing of this remand, updated VA treatment records should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain a complete copy of any outstanding VA treatment records related to the Veteran's right wrist or service-connected left wrist.  The record currently reflects VA treatment records dated through February 2014.

2.  The Veteran should also be given an opportunity to identify any additional treatment records related to his right wrist or service-connected left wrist that are not already of record.  After securing any necessary authorizations from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain any identified records.  

3.  If any records, either VA or non-VA records, cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  After the above development has been completed and all obtainable records have been associated with the claims file, return the claims file to the examiner who conducted the Veteran's July 2011 VA examination.  The claims file and a copy of this Remand must be made available to the examiner.  If the July 2011 examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  The need for another clinical evaluation is left to the discretion of the medical professional offering the addendum opinion.

Following a review of the claims file, all current right wrist conditions should be identified.  For each identified conditions, the examiner should specifically offer an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or more) that condition is causally or etiologically related to his military service, to include his fall in service during which he fractured his left wrist, his complaints of pain after injuring his wrist in a fight, and his complaints of "popping" in his wrist and history of dislocations.

In doing so, any opinion and rationale provided must reflect consideration of the Veteran's lay statements concerning the onset of his symptoms and continuity of those symptoms following service, as well as the medical evidence of record.  In particular, the examiner should address how the Veteran's lay statements concerning onset and continuity of symptoms relate to generally accepted medical norms.  In this regard, the Board notes that the Veteran is generally competent to report the events that occurred during service, as well as the nature and onset of his symptoms, and his report of such is considered competent and credible unless otherwise noted.

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be determined from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

All opinions must be supported by a clear rationale and a discussion of the pertinent facts and medical principles involved, as such would be of considerable assistance to the Board.  The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

5.  After the above development has been completed and all obtainable records have been associated with the claims file, afford the Veteran a VA examination to assess the current nature and severity of his service-connected residuals of left wrist fracture, to include any neurological manifestation.  The claims file and a copy of this Remand must be made available to the examiner, and the examination report must reflect that review was accomplished.

The examiner must identify and describe the nature and severity of all current manifestations of the Veteran's service-connected residuals of left wrist fracture, to include any neurological manifestations.

The examiner must conduct any indicated evaluations, studies, and tests to include range of motion testing and, to the extent possible, must indicate (in degrees) the point at which any motion is limited by pain.  The examiner must offer an opinion as to the extent, if any, of addition functional loss due to incoordination, weakness, and fatigue, including during flare-ups.

The examiner should also indicate whether there is any ankylosis of the left wrist, and is so, whether that ankylosis is favorable, unfavorable, or any position other than favorable.  The examination report must discuss all findings in terms of 38 C.F.R. § 4.71a, Diagnostic Codes 5214 and 5215.

Additionally, for any neurological manifestation of the Veteran's service-connected residuals of left wrist fracture, the examiner should indicate the severity of the manifestation.

Finally, the examiner should address the functional impact of the Veteran's service-connected residuals of left wrist fracture, to include any effect on his ability to work.

All examination findings/testing results, along with a complete, clearly-stated rationale for any opinion offered, must be provided.

6.  Thereafter, and after any further development deemed necessary, the issues on appeal should be reajudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


